

116 HR 2973 IH: Arrest Statistics Reporting Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2973IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Brooks of Alabama (for himself, Mr. King of Iowa, Mr. McClintock, and Mr. Gosar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Director of U.S. Immigration and Customs Enforcement to submit annual reports
			 regarding certain demographic information on aliens arrested.
	
 1.Short titleThis Act may be cited as the Arrest Statistics Reporting Act of 2019. 2.Reporting of information on arresteesThe Director of U.S. Immigration and Customs Enforcement shall, beginning on the date that is 1 year after the date of enactment of this Act, and annually thereafter, publish and make publicly available on the internet a report that includes, for each person arrested during the year preceding the date of the report and regarding whom a request was submitted to the Law Enforcement Support Center authorized under section 236(d) of the Immigration and Nationality Act (8 U.S.C. 1226(d)) or any potential matches forwarded under the information sharing program between the Department of Justice and the Department of Homeland Security (formerly known as Secure Communities), the following information, when available:
 (1)The immigration status of the person. (2)The nationality of the person.
 (3)The offense for which the person was arrested, represented by the appropriate Uniform Crime Reporting offense code.
 3.Reporting by FBI DirectorThe Director of the Federal Bureau of Investigation shall revise the Uniform Crime Reports to require that each report pertaining to an arrest shall include the information about the arrest published under section 2, and the Director shall also publish a summary of the data which shall include—
 (1)a table containing the Uniform Crime Reporting offense codes and the corresponding occurrences for each immigration status category; and
 (2)a table containing the Uniform Crime Reporting offense codes and the corresponding occurrences for each nationality.
 4.DefinitionsIn this Act: (1)The term immigration status includes status as—
 (A)a United States citizen or national; (B)a lawful permanent resident of the United States;
 (C)a nonimmigrant alien lawfully present in the United States; or (D)an alien not lawfully present in the United States.
 (2)The term Uniform Crime Reports means the reports authorized under section 534 of title 28, United States Code, and administered by the Federal Bureau of Investigation which compiles nationwide criminal statistics for use in law enforcement administration, operation, and management and to assess the nature and type of crime in the United States.
			